DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 2 element 105 reads “Encode” which should read “Encoder.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
Claims 1, 4, 7-10, and 14-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,818,306 in view of Hoerich et al. (US 2014/0365231 .
Claims 2-3 and 12-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,818,306 in view of Hoerich, and further in view of ISO/EIC 23003-3, Information Technology – MPEG Audio Technologies, Part 3, Unified Speech and Audio Coding, 2012, hereinafter referred to as ISO. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use the control data of ISO (ISO page 57) in the decoder of Patent 10,818,306 (Patent 10,818,306 Claim 1), in order to provide different quality/complexity trade-offs (ISO page 3).
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,818,306 in view of Hoerich, and further in view of Frederick (US 2004/0145478 A1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ISO in view of Hoerich by using the phase shift of Frederick (Frederick para [0031]) on the filtered signal of Patent 10,818,306 in view of Hoerich (Patent 10,818,306 Claim 1) in order to improve processing gain (Frederick para [0006]).

Instant Application
Patent #10,818,306
Claim 1: A method for performing high frequency reconstruction of an audio signal, the method comprising:
Claim 1: A method for decoding an encoded audio bitstream, the method comprising:
receiving an encoded audio bitstream, the encoded audio bitstream including audio data 


decoding the audio data to generate a decoded lowband audio signal;
extracting from the encoded audio bitstream the high frequency reconstruction metadata, the high frequency reconstruction metadata including operating parameters for a high frequency reconstruction process, the operating parameters including a patching mode parameter located in a backward-compatible extension container of the encoded audio bitstream, wherein a first value of the patching mode parameter indicates spectral translation and a second value of the patching mode parameter indicates harmonic transposition by phase-vocoder frequency spreading;
extracting from the encoded audio bitstream high frequency reconstruction metadata, the high frequency reconstruction metadata including operating parameters for a high frequency reconstruction process that linearly translates a consecutive number of subbands from a lowband portion of the audio signal to a highband portion of the audio signal;
extracting from the encoded audio bitstream a flag indicating whether either linear translation or harmonic transposition is to be performed on the audio data;
Hoerich para [0011], [0074]
filtering the decoded lowband audio signal to generate a filtered lowband audio signal;
filtering the decoded lowband audio signal with an analysis filterbank to generate a filtered lowband audio signal;
regenerating a highband portion of the audio signal using the filtered lowband audio signal and the high frequency reconstruction metadata, 


combining the filtered lowband audio signal and the regenerated highband portion to form a wideband audio signal.  
Claim 2: The method of claim 1 wherein the backward-compatible extension container includes inverse filtering control data to be used when the patching mode parameter equals the second value.  
ISO: Page 7, where the eSBR tool applies inverse filtering, using control data as input
Claim 3: The method of claim 1 wherein the backward-compatible extension container further includes missing harmonic control data to be used when the patching mode parameter equals the second value.  
ISO: Page 57, where the harmonicSBR flag is considered harmonic control data
Claim 4: The method of claim 1 wherein the encoded audio bitstream further includes a fill element with an identifier indicating a start of the fill element and fill data after the identifier, 
Hoerich para [0043], where the plurality of SBR parameters are the backwards compatible fill data, and ISO Page 57, where the noiseFilling value signals filling, and Page 82-83, where fill data is used
Claim 5: The method of claim 4 wherein the identifier is a three bit unsigned integer transmitted most significant bit first and having a value of 0x6.  

Claim 6: The method of claim 4, wherein the fill data includes an extension payload, the extension payload includes spectral band replication extension data, and the extension payload is identified with a four bit unsigned integer transmitted most significant bit first and having a value of '1101' or '1110', and, optionally,

wherein the spectral band replication extension data includes:

an optional spectral band replication header,

spectral band replication data after the header, and

a spectral band replication extension element after the spectral band replication data, and wherein the flag is included in the spectral band replication extension element.  

Claim 7: The method of claim 1 wherein the high frequency reconstruction metadata includes envelope scale factors, noise floor scale factors, time/frequency grid information, or a parameter indicating a crossover frequency.  
Claim 2: The method of claim 1 wherein the high frequency reconstruction metadata includes an operating parameter selected from the group consisting of envelope scale factors, noise floor scale factors, sinusoid addition information, time/frequency grid information, crossover frequency, and inverse filtering mode.  
Claim 8: The method of claim 1 wherein the filtering is performed by an analysis filterbank that includes analysis filters, hk(n), that are modulated versions of a prototype filter, p0(n), according to:
Claim 1: wherein the analysis filterbank includes analysis filters, hk(n), that are modulated versions of a prototype filter, p0(n), according to:
                                            
                                                
                                                    
                                                        h
                                                    
                                                    
                                                        k
                                                    
                                                
                                                
                                                    
                                                        n
                                                    
                                                
                                                =
                                                 
                                                
                                                    
                                                        p
                                                    
                                                    
                                                        0
                                                    
                                                
                                                
                                                    
                                                        n
                                                    
                                                
                                                
                                                    
                                                        exp
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                i
                                                                
                                                                    
                                                                        π
                                                                    
                                                                    
                                                                        M
                                                                    
                                                                
                                                                
                                                                    
                                                                        k
                                                                        +
                                                                        
                                                                            
                                                                                1
                                                                            
                                                                            
                                                                                2
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    
                                                                        n
                                                                        -
                                                                        
                                                                            
                                                                                N
                                                                            
                                                                            
                                                                                2
                                                                            
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                ,
                                                 
                                                0
                                                ≤
                                                n
                                                ≤
                                                N
                                                ;
                                                0
                                                ≤
                                                k
                                                <
                                                M
                                            
                                        

                                            
                                                
                                                    
                                                        h
                                                    
                                                    
                                                        k
                                                    
                                                
                                                
                                                    
                                                        n
                                                    
                                                
                                                =
                                                 
                                                
                                                    
                                                        p
                                                    
                                                    
                                                        0
                                                    
                                                
                                                
                                                    
                                                        n
                                                    
                                                
                                                
                                                    
                                                        exp
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                i
                                                                
                                                                    
                                                                        π
                                                                    
                                                                    
                                                                        M
                                                                    
                                                                
                                                                
                                                                    
                                                                        k
                                                                        +
                                                                        
                                                                            
                                                                                1
                                                                            
                                                                            
                                                                                2
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    
                                                                        n
                                                                        -
                                                                        
                                                                            
                                                                                N
                                                                            
                                                                            
                                                                                2
                                                                            
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                ,
                                                 
                                                0
                                                ≤
                                                n
                                                ≤
                                                N
                                                ;
                                                0
                                                ≤
                                                k
                                                <
                                                M
                                            
                                        

where p0(n) is a real-valued symmetric or asymmetric prototype filter, M is a number of channels in the analysis filterbank and N is an order of the prototype filter.  
where p0(n) is a real-valued symmetric or asymmetric prototype filter, M is a number of channels in the analysis filterbank and N is an order of the prototype filter.  
Claim 9: The method of claim 8 wherein the prototype filter, p0(n), is derived from coefficients of Table 4 herein.  
Claim 3: The method of claim 1 wherein the prototype filter, p0(n), is derived from coefficients of Table 4 below.  
Claim 10: The method of claim 8 wherein the prototype filter, p0(n), is derived from coefficients of Table 4 herein by one or more mathematical operations selected from the group consisting of rounding, subsampling, interpolation, or decimation.  
Claim 4: The method of claim 3 wherein the prototype filter, p0(n), is derived from coefficients of Table 4 by one or more mathematical operations selected from the group consisting of rounding, subsampling, interpolation, or decimation.  
Claim 11: The method of claim 1 wherein a phase shift is added to the filtered lowband audio signal after the filtering and compensated for before the combining to reduce a complexity of the method.  
Frederick: Fig. 4 elements 24-28, para [0031], where a phase shift is added to the filtered signal, and the squaring of the signal is the compensation
Claim 12: The method of claim 1 wherein the backward-compatible extension container further includes a flag indicating whether additional preprocessing is used to avoid discontinuities in a shape of a spectral envelope of the highband portion when the patching mode parameter equals the first value, wherein a first value of the flag enables the additional preprocessing and a second value of the flag disables the additional preprocessing.  
ISO: Page 104, Section 7.5.2.1, where additional preprocessing to avoid discontinuities in the shape of the spectral envelope of the high frequency signal can be used in the patching algorithm, and Page 77, where the bs_sbr_proprocessing flag indicates enablement or disablement
Claim 13: The method of claim 12 wherein the additional preprocessing includes calculating a 
ISO: Page 104, where a preGain curve is calculated using linear prediction filter coefficients, and where Applicant's Specification 
Claim 14: A non-transitory computer readable medium containing instructions that when executed by a processor perform the method of claim 1.  
Claim 5: A non-transitory computer readable medium containing instructions that when executed by a processor perform the method of claim 1.  
Claim 15: An audio processing unit for performing high frequency reconstruction of an audio signal, the audio processing unit comprising:
Claim 6: A decoder for decoding an encoded audio bitstream, the decoder comprising:
an input interface for receiving an encoded audio bitstream, the encoded audio bitstream including audio data representing a lowband portion of the audio signal and high frequency reconstruction metadata;
an input interface for receiving the encoded audio bitstream, the encoded audio bitstream including audio data representing a lowband portion of the audio signal;
a core audio decoder for decoding the audio data to generate a decoded lowband audio signal;
a core decoder for decoding the audio data to generate a decoded lowband audio signal;
a deformatter for extracting from the encoded audio bitstream the high frequency reconstruction metadata, the high frequency reconstruction metadata including operating parameters for a high frequency reconstruction process, the operating parameters including a 

a deformatter for extracting from the encoded audio bitstream a flag indicating whether either linear translation or harmonic transposition is to be performed on the audio data;
Hoerich para [0011], [0074]

an analysis filterbank for filtering the decoded lowband audio signal to generate a filtered lowband audio signal;
a high frequency regenerator for reconstructing a highband portion of the audio signal using the filtered lowband audio signal and the high frequency reconstruction metadata, wherein the reconstructing includes a spectral translation if the patching mode parameter is the first value and the reconstructing includes harmonic transposition by phase-vocoder frequency spreading if the patching mode parameter is the second value; and
a high frequency regenerator for regenerating a highband portion of the audio signal using the filtered lowband audio signal and the high frequency reconstruction metadata in accordance with the flag; and
a synthesis filterbank for combining the filtered lowband audio signal with the regenerated 
.  


Claims 1, 4, 7-10, and 14-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/078,113 in view of Hoerich et al. (US 2014/0365231 A1), hereinafter referred to as Hoerich. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include backward compatibility, as taught by Hoerich (Hoerich para [0011]) in the decoder of Application No. 17/078,113 (Application No. 17/078,113 Claim 1), which would offer the possibility to upgrade already established broadcasting systems (Hoerich para [0003]). 
This is a provisional nonstatutory double patenting rejection.
Claims 2-3 and 12-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/078,113 in view of Hoerich, and further in view of ISO/EIC 23003-3, Information Technology – MPEG Audio Technologies, Part 3, Unified Speech and Audio Coding, 2012, hereinafter referred to as ISO. I t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use the control data of ISO (ISO page 57) in the decoder of Application No. 17/078,113 (Application No. 17/078,113 Claim 1), in order to provide different quality/complexity trade-offs (ISO page 3).
This is a provisional nonstatutory double patenting rejection.
Claim 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/078,113 in view of Hoerich, and further in view of Frederick (US 2004/0145478 A1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ISO in view of Hoerich by using the phase shift of Frederick (Frederick para [0031]) on the filtered signal of Application No.  in view of Hoerich (Application No. 17/078,113 Claim 1) in order to improve processing gain (Frederick para [0006]).
This is a provisional nonstatutory double patenting rejection.

Instant Application
Patent #10,818,306
Claim 1: A method for performing high frequency reconstruction of an audio signal, the method comprising:
Claim 1: A method for decoding an encoded audio bitstream, the method comprising:
receiving an encoded audio bitstream, the encoded audio bitstream including audio data representing a lowband portion of the audio signal and high frequency reconstruction metadata;
receiving the encoded audio bitstream, the encoded audio bitstream including audio data representing a lowband portion of the audio signal, wherein the encoded audio bitstream further includes a fill element with an identifier indicating a start of the fill element and fill data after the identifier;
decoding the audio data to generate a decoded lowband audio signal;
decoding the audio data to generate a decoded lowband audio signal;
extracting from the encoded audio bitstream the high frequency reconstruction metadata, the high frequency reconstruction metadata including operating parameters for a high frequency reconstruction process, the operating parameters including a patching mode parameter located in a backward-compatible extension container of the 

extracting from the encoded audio bitstream a flag indicating whether either linear translation or harmonic transposition is to be performed on the audio data, wherein the fill data includes the flag;
Hoerich para [0011], [0074]

filtering the decoded lowband audio signal with an analysis filterbank to generate a filtered lowband audio signal;
regenerating a highband portion of the audio signal using the filtered lowband audio signal and the high frequency reconstruction metadata, wherein the regenerating includes spectral translation if the patching mode parameter is the first value and the regenerating includes harmonic transposition by phase-vocoder frequency spreading if the patching mode parameter is the second value; and
regenerating a highband portion of the audio signal using the filtered lowband audio signal and the high frequency reconstruction metadata in accordance with the flag; and
combining the filtered lowband audio signal with the regenerated highband portion to form a wideband audio signal.  
combining the filtered lowband audio signal and the regenerated highband portion to form a wideband audio signal.  
Claim 2: The method of claim 1 wherein the backward-compatible extension container includes inverse filtering control data to be used when the patching mode parameter equals the second value.  
ISO: Page 7, where the eSBR tool applies inverse filtering, using control data as input
Claim 3: The method of claim 1 wherein the backward-compatible extension container further includes missing harmonic control data to be used when the patching mode parameter equals the second value.  
ISO: Page 57, where the harmonicSBR flag is considered harmonic control data
Claim 4: The method of claim 1 wherein the encoded audio bitstream further includes a fill element with an identifier indicating a start of the fill element and fill data after the identifier, wherein the fill data includes the backward-compatible extension container.  
Hoerich para [0043], where the plurality of SBR parameters are the backwards compatible fill data, and ISO Page 57, where the noiseFilling value signals filling, and Page 82-83, where fill data is used
Claim 5: The method of claim 4 wherein the identifier is a three bit unsigned integer transmitted most significant bit first and having a value of 0x6.  

Claim 6: The method of claim 4, wherein the fill data includes an extension payload, the extension payload includes spectral band replication extension data, and the extension 

wherein the spectral band replication extension data includes:

an optional spectral band replication header,

spectral band replication data after the header, and

a spectral band replication extension element after the spectral band replication data, and wherein the flag is included in the spectral band replication extension element.  

Claim 7: The method of claim 1 wherein the high frequency reconstruction metadata includes envelope scale factors, noise floor scale factors, time/frequency grid information, or a parameter indicating a crossover frequency.  
Claim 2: The method of claim 1 wherein the high frequency reconstruction metadata includes an operating parameter selected from the group consisting of envelope scale factors, noise floor scale factors, sinusoid addition information, time/frequency grid information, crossover frequency, and inverse filtering mode.  
Claim 8: The method of claim 1 wherein the filtering is performed by an analysis filterbank that includes analysis filters, hk(n), that are 
Claim 1: wherein the analysis filterbank includes analysis filters, hk(n), that are modulated versions of a prototype filter, p0(n), according to:
                                
                                    
                                        
                                            h
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            n
                                        
                                    
                                    =
                                     
                                    
                                        
                                            p
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            n
                                        
                                    
                                    
                                        
                                            exp
                                        
                                        ⁡
                                        
                                            
                                                
                                                    i
                                                    
                                                        
                                                            π
                                                        
                                                        
                                                            M
                                                        
                                                    
                                                    
                                                        
                                                            k
                                                            +
                                                            
                                                                
                                                                    1
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            n
                                                            -
                                                            
                                                                
                                                                    N
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    0
                                    ≤
                                    n
                                    ≤
                                    N
                                    ;
                                    0
                                    ≤
                                    k
                                    <
                                    M
                                
                            

                                
                                    
                                        
                                            h
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            n
                                        
                                    
                                    =
                                     
                                    
                                        
                                            p
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            n
                                        
                                    
                                    
                                        
                                            exp
                                        
                                        ⁡
                                        
                                            
                                                
                                                    i
                                                    
                                                        
                                                            π
                                                        
                                                        
                                                            M
                                                        
                                                    
                                                    
                                                        
                                                            k
                                                            +
                                                            
                                                                
                                                                    1
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            n
                                                            -
                                                            
                                                                
                                                                    N
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    0
                                    ≤
                                    n
                                    ≤
                                    N
                                    ;
                                    0
                                    ≤
                                    k
                                    <
                                    M
                                
                            

where p0(n) is a real-valued symmetric or asymmetric prototype filter, M is a number of channels in the analysis filterbank and N is an order of the prototype filter.  
where p0(n) is a real-valued symmetric or asymmetric prototype filter, M is a number of channels in the analysis filterbank and N is an order of the prototype filter.  
Claim 9: The method of claim 8 wherein the prototype filter, p0(n), is derived from coefficients of Table 4 herein.  
Claim 3: The method of claim 1 wherein the prototype filter, p0(n), is derived from coefficients of Table 4 below.  
Claim 10: The method of claim 8 wherein the prototype filter, p0(n), is derived from coefficients of Table 4 herein by one or more mathematical operations selected from the group consisting of rounding, subsampling, interpolation, or decimation.  
Claim 4: The method of claim 3 wherein the prototype filter, p0(n), is derived from coefficients of Table 4 by one or more mathematical operations selected from the group consisting of rounding, subsampling, interpolation, or decimation.  
Claim 11: The method of claim 1 wherein a phase shift is added to the filtered lowband audio signal after the filtering and compensated for before the combining to reduce a complexity of the method.  
Frederick: Fig. 4 elements 24-28, para [0031], where a phase shift is added to the filtered signal, and the squaring of the signal is the compensation
Claim 12: The method of claim 1 wherein the backward-compatible extension container further includes a flag indicating whether additional preprocessing is used to avoid discontinuities in a shape of a spectral envelope of the highband portion when the patching mode parameter equals the first value, wherein a first value of the flag enables the additional preprocessing and a second value of the flag disables the additional preprocessing.  
ISO: Page 104, Section 7.5.2.1, where additional preprocessing to avoid discontinuities in the shape of the spectral envelope of the high frequency signal can be used in the patching algorithm, and Page 77, where the bs_sbr_proprocessing flag indicates enablement or disablement
Claim 13: The method of claim 12 wherein the additional preprocessing includes calculating a pre-gain curve using a linear prediction filter coefficient.  
ISO: Page 104, where a preGain curve is calculated using linear prediction filter coefficients, and where Applicant's Specification pages 9-10 include the same equation with the clarification of the LP filter coefficient being used
Claim 14: A non-transitory computer readable medium containing instructions that when executed by a processor perform the method of claim 1.  
Claim 5: A non-transitory computer readable medium containing instructions that when executed by a processor perform the method of claim 1.  
Claim 15: An audio processing unit for performing high frequency reconstruction of an audio signal, the audio processing unit comprising:
Claim 6: A decoder for decoding an encoded audio bitstream, the decoder comprising:

an input interface for receiving the encoded audio bitstream, the encoded audio bitstream including audio data representing a lowband portion of the audio signal, wherein the encoded audio bitstream further includes a fill element with an identifier indicating a start of the fill element and fill data after the identifier;
a core audio decoder for decoding the audio data to generate a decoded lowband audio signal;
a core decoder for decoding the audio data to generate a decoded lowband audio signal;
a deformatter for extracting from the encoded audio bitstream the high frequency reconstruction metadata, the high frequency reconstruction metadata including operating parameters for a high frequency reconstruction process, the operating parameters including a patching mode parameter located in a backward- compatible extension container of the encoded audio bitstream, wherein a first value of the patching mode parameter indicates spectral translation and a second value of the patching mode parameter indicates harmonic transposition by phase-vocoder frequency spreading;
a deformatter for extracting from the encoded audio bitstream high frequency reconstruction metadata, the high frequency reconstruction metadata including operating parameters for a high frequency reconstruction process that linearly translates a consecutive number of subbands from a lowband portion of the audio signal to a highband portion of the audio signal;
a deformatter for extracting from the encoded audio bitstream a flag indicating whether either linear translation or harmonic transposition is to be performed on the audio data, wherein the fill data includes the flag;
Hoerich para [0011], [0074]

an analysis filterbank for filtering the decoded lowband audio signal to generate a filtered lowband audio signal;
a high frequency regenerator for reconstructing a highband portion of the audio signal using the filtered lowband audio signal and the high frequency reconstruction metadata, wherein the reconstructing includes a spectral translation if the patching mode parameter is the first value and the reconstructing includes harmonic transposition by phase-vocoder frequency spreading if the patching mode parameter is the second value; and
a high frequency regenerator for regenerating a highband portion of the audio signal using the filtered lowband audio signal and the high frequency reconstruction metadata in accordance with the flag; and
a synthesis filterbank for combining the filtered lowband audio signal with the regenerated highband portion to form a wideband audio signal.
a synthesis filterbank for combining the filtered lowband audio signal and the regenerated highband portion to form a wideband audio signal.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISO/EIC 23003-3, Information Technology – MPEG Audio Technologies, Part 3, Unified Speech and Audio Coding, 2012, hereinafter referred to as ISO, in view of Hoerich et al. (US 2014/0365231 A1), hereinafter referred to as Hoerich.

Regarding claim 1, ISO teaches:
A method for performing high frequency reconstruction of an audio signal, the method comprising: 
receiving an encoded audio bitstream, the encoded audio bitstream including audio data representing a lowband portion of the audio signal and high frequency reconstruction metadata (Page 5 Section 4.2, where the bitstream includes core data as well as eSBR control information); 
decoding the audio data to generate a decoded lowband audio signal (Pages 3, 5-8, where a time domain reconstructed audio signal is output using the core data);
extracting from the encoded audio bitstream the high frequency reconstruction metadata, the high frequency reconstruction metadata including operating parameters for a high frequency reconstruction process, the operating parameters including a patching mode parameter , wherein a first value of the patching mode parameter indicates spectral translation and a second value of the patching 
filtering the decoded lowband audio signal to generate a filtered lowband audio signal (Page 102, Section 7.5.1.6, where the time domain signal output from the core decoder is split into subband signals by an analysis filterbank); 
regenerating a highband portion of the audio signal using the filtered lowband audio signal and the high frequency reconstruction metadata, wherein the regenerating includes spectral translation if the patching mode parameter is the first value and the regenerating includes harmonic transposition by phase-vocoder frequency spreading if the patching mode parameter is the second value (page 7, where the time domain signal from the core decoder and the control data are input to the eSBR tool to regenerate the highband of the audio signal, and Page 90 Section 7.5.1.1, Page 106 Section 7.5.3.1 and Page 116 Section 7.5.4.1, where the patching mode is determined by the control parameter); and
ISO does not teach:
located in a backward-compatible extension container of the encoded audio bitstream;
combining the filtered lowband audio signal with the regenerated highband portion to form a wideband audio signal.  
Hoerich teaches:
located in a backward-compatible extension container of the encoded audio bitstream (para [0011], [0074], where backwards compatibility is incorporated, and where the bitstream includes SBR parameters in addition to the core encoded bitstream)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include backward compatibility, as taught by Hoerich (Hoerich para [0011]) in the decoder of ISO (ISO Page 4, Fig. 1), which would offer the possibility to upgrade already established broadcasting systems (Hoerich para [0003]).

Regarding claim 2, ISO in view of Hoerich teaches:
The method of claim 1 wherein the backward-compatible extension container includes inverse filtering control data to be used when the patching mode parameter equals the second value (ISO Page 7, where the eSBR tool applies inverse filtering, using control data as input).  

Regarding claim 3, ISO in view of Hoerich teaches:
The method of claim 1 wherein the backward-compatible extension container further includes missing harmonic control data to be used when the patching mode parameter equals the second value (ISO Page 57, where the harmonicSBR flag is considered harmonic control data).  

Regarding claim 4, ISO in view of Hoerich teaches:
The method of claim 1 wherein the encoded audio bitstream further includes a fill element with an identifier indicating a start of the fill element and fill data after the identifier, wherein the fill data includes the backward-compatible extension container (Hoerich para [0043], where the plurality of SBR parameters are the backwards compatible fill data, and ISO Page 57, where the noiseFilling value signals filling, and Page 82-83, where fill data is used).  

Regarding claim 7, ISO in view of Hoerich teaches:
The method of claim 1 wherein the high frequency reconstruction metadata includes envelope scale factors, noise floor scale factors, time/frequency grid information, or a parameter indicating a crossover frequency (ISO Page 93 section 7.5.1.5.2, where envelope and noise floor scalefactors are used, Page 96 Section 7.5.1.5.3 teaches a time/frequency grid).  

Regarding claim 12, ISO in view of Hoerich teaches:
The method of claim 1 wherein the backward-compatible extension container further includes a flag indicating whether additional preprocessing is used to avoid discontinuities in a shape of a spectral envelope of the highband portion when the patching mode parameter equals the first value, wherein a first value of the flag enables the additional preprocessing and a second value of the flag disables the additional preprocessing (ISO Page 104, Section 7.5.2.1, where additional preprocessing to avoid discontinuities in the shape of the spectral envelope of the high frequency signal can be used in the patching algorithm, and Page 77, where the bs_sbr_proprocessing flag indicates enablement or disablement).  

Regarding claim 13, ISO in view of Hoerich teaches:
The method of claim 12 wherein the additional preprocessing includes calculating a pre-gain curve using a linear prediction filter coefficient (ISO Page 104, where a preGain curve is calculated using linear prediction filter coefficients, and where Applicant's Specification pages 9-10 include the same equation with the clarification of the LP filter coefficient being used).  

Regarding claim 14, ISO in view of Hoerich teaches:


Regarding claim 15, ISO teaches:
An audio processing unit for performing high frequency reconstruction of an audio signal, the audio processing unit comprising: 
an input interface for receiving an encoded audio bitstream, the encoded audio bitstream including audio data representing a lowband portion of the audio signal and high frequency reconstruction metadata (Page 5 Section 4.2, where the bitstream includes core data as well as eSBR control information); 
a core audio decoder for decoding the audio data to generate a decoded lowband audio signal (Pages 3, 5-8, where a time domain reconstructed audio signal is output using the core data);
a deformatter for extracting from the encoded audio bitstream the high frequency reconstruction metadata, the high frequency reconstruction metadata including operating parameters for a high frequency reconstruction process, the operating parameters including a patching mode parameter, wherein a first value of the patching mode parameter indicates spectral translation and a second value of the patching mode parameter indicates harmonic transposition by phase-vocoder frequency spreading (Page 90 Section 7.5.1.1, Page 106 Section 7.5.3.1 and Page 116 Section 7.5.4.1, where the bitstream parameter sbrPatchingMode[ch] is the patching mode parameter, where when sbrPatchingMode[ch] is 1 then SBR patching is performed, and when sbrPatchingMode[ch] is 0, then phase-vocoder frequency spreading is performed);

a high frequency regenerator for reconstructing a highband portion of the audio signal using the filtered lowband audio signal and the high frequency reconstruction metadata, wherein the reconstructing includes a spectral translation if the patching mode parameter is the first value and the reconstructing includes harmonic transposition by phase-vocoder frequency spreading if the patching mode parameter is the second value (page 7, where the time domain signal from the core decoder and the control data are input to the eSBR tool to regenerate the highband of the audio signal, and Page 90 Section 7.5.1.1, Page 106 Section 7.5.3.1 and Page 116 Section 7.5.4.1, where the patching mode is determined by the control parameter); and
ISO does not teach:
located in a backward- compatible extension container of the encoded audio bitstream;
a synthesis filterbank for combining the filtered lowband audio signal with the regenerated highband portion to form a wideband audio signal.
Hoerich teaches:
located in a backward- compatible extension container of the encoded audio bitstream (para [0011], [0074], where backwards compatibility is incorporated, and where the bitstream includes SBR parameters in addition to the core encoded bitstream)
a synthesis filterbank for combining the filtered lowband audio signal with the regenerated highband portion to form a wideband audio signal (para [0145], where the low and high frequency bands are fed to a synthesis filter bank for audio signal reconstruction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include backward compatibility, as taught by Hoerich (Hoerich para [0011]) in .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISO, in view of Hoerich, and further in view of Ekstrand (US 2003/0016772 A1).

Regarding claim 8, ISO in view of Hoerich teaches:
The method of claim 1
ISO in view of Hoerich does not teach:
wherein the filtering is performed by an analysis filterbank that includes analysis filters, hk(n), that are modulated versions of a prototype filter, po(n), according to: 
                
                    
                        
                            h
                        
                        
                            k
                        
                    
                    
                        
                            n
                        
                    
                    =
                     
                    
                        
                            p
                        
                        
                            0
                        
                    
                    
                        
                            n
                        
                    
                    
                        
                            exp
                        
                        ⁡
                        
                            
                                
                                    i
                                    
                                        
                                            π
                                        
                                        
                                            M
                                        
                                    
                                    
                                        
                                            k
                                            +
                                            
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            n
                                            -
                                            
                                                
                                                    N
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    ,
                     
                    0
                    ≤
                    n
                    ≤
                    N
                    ;
                    0
                    ≤
                    k
                    <
                    M
                
            
where po(n) is a real-valued symmetric or asymmetric prototype filter, M is a number of channels in the analysis filterbank and N is an order of the prototype filter.  
Ekstrand teaches:
The method of claim 1 wherein the filtering is performed by an analysis filterbank that includes analysis filters, hk(n), that are modulated versions of a prototype filter, po(n) (para [0057-58], where the analysis filter is determined from a prototype filter), according to: 
                
                    
                        
                            h
                        
                        
                            k
                        
                    
                    
                        
                            n
                        
                    
                    =
                     
                    
                        
                            p
                        
                        
                            0
                        
                    
                    
                        
                            n
                        
                    
                    
                        
                            exp
                        
                        ⁡
                        
                            
                                
                                    i
                                    
                                        
                                            π
                                        
                                        
                                            M
                                        
                                    
                                    
                                        
                                            k
                                            +
                                            
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            n
                                            -
                                            
                                                
                                                    N
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    ,
                     
                    0
                    ≤
                    n
                    ≤
                    N
                    ;
                    0
                    ≤
                    k
                    <
                    M
                
            
(see equation 27)
where po(n) is a real-valued symmetric or asymmetric prototype filter, M is a number of channels in the analysis filterbank and N is an order of the prototype filter (para [0058], where the prototype filter is symmetric, M is number of channels, and N is the filter order).  
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISO, in view of Hoerich, and further in view of Frederick (US 2004/0145478 A1).

Regarding claim 11, ISO in view of Hoerich teaches:
The method of claim 1
ISO in view of Hoerich does not teach:
wherein a phase shift is added to the filtered lowband audio signal after the filtering and compensated for before the combining to reduce a complexity of the method.
Frederick teaches:
wherein a phase shift is added to the filtered lowband audio signal after the filtering and compensated for before the combining to reduce a complexity of the method (Fig. 4 elements 24-28, para [0031], where a phase shift is added to the filtered signal, and the squaring of the signal is the compensation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ISO in view of Hoerich by using the phase shift of Frederick (Frederick para [0031]) on the filtered signal of ISO in view of Hoerich (ISO Page 102, Section 7.5.1.6) in order to improve processing gain (Frederick para [0006]).

Allowable Subject Matter
Claims 5-6 and 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of ISO, Hoerich, Ekstrand, and Frederick do not teach the limitations of the claims. Specifically, none of the cited prior art teaches the specific coefficients of Table 4 in the Specification, nor the specific values in the fill data. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0028426 A1 para [0004] teaches backward compatibility in encoding parameters in a bit stream; US 2008/0260048 A1 para [0014] teaches backwards compatibility with legacy decoders when performing SBR; US 2016/0142845 A1 para [0140] also teaches backwards compatibility with legacy decoders when encoding parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658